IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Polaris Renewal Services, Inc.,          :
                   Appellant             :
                                         :
            v.                           :     No. 950 C.D. 2017
                                         :
Fayette County Zoning Hearing            :
Board and Fay-Penn Economic              :
Development Council                      :


                                     ORDER

             NOW, May 1, 2018, having considered appellee Fay-Penn Economic

Development Council’s application for reargument, and appellant’s answer in

response thereto, the application is denied.




                                               MARY HANNAH LEAVITT,
                                               President Judge